Citation Nr: 0701831	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability 
characterized as spina bifida, L5-S1, to include low back, 
right hip and leg pain.

2.  Entitlement to an evaluation in excess of 50 percent for 
depressive neurosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran submitted his substantive appeal in the current 
appeal in May 2004.  At that time he requested he be afforded 
a VA Travel Board hearing.

The RO wrote to the veteran to advise him of a choice between 
a Travel Board hearing or a videoconference hearing in June 
2004.  The veteran responded in August 2004 that he no longer 
desired to have a hearing and asked that his case be prepared 
for review by the Board.  Accordingly, the Board finds that 
the veteran has withdrawn his request for a hearing and will 
conduct its appellate review based on the evidence of record.  
See 38 C.F.R. § 20.704(e) (2006).  

The Board notes that the veteran submitted a statement 
wherein he described symptoms he associated with post-
traumatic stress disorder (PTSD) in January 2003.  The 
veteran related his symptoms to his service in the Republic 
of Vietnam.  

The veteran's notice of disagreement in the current appeal 
was transmitted to the RO via a cover letter from his 
representative in March 2003.  The cover letter stated the 
veteran was disagreeing with the rating regarding neurosis 
and PTSD.  However, no rating decision was issued in regard 
to the issue of PTSD.

The veteran's statements about his symptoms and his 
references to service in Vietnam and PTSD could be construed 
as raising a claim of service connection for PTSD.  This 
matter has not been developed or certified on appeal and is 
referred to the RO for such further action as required.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from June 1966 to March 
1970.  He was discharged for a medical disability in March 
1970.  A medical board report from his service medical 
records (SMRs) showed a diagnosis of chronic depressive 
reaction.

The veteran submitted a claim for service connected 
disability compensation in March 1970.  He included a nervous 
disorder and a back disorder as issues in his claim.  

The veteran was granted service connection for depressive 
reaction in June 1970.  He was also denied service connection 
for complaints of low back pain and pain in the right hip, 
characterized as spina bifida, by way of the same rating 
decision.  The veteran was notified of the rating action in 
June 1970.  He did not appeal the decision.  

The veteran submitted his current claim for a rating in 
excess of 50 percent for depressive neurosis in December 
2002.  The Board notes that, over the years, the veteran was 
scheduled for routine VA examinations to assess the status of 
his disability.  He failed to report for many of the 
examinations and his disability compensation was reduced 
and/or terminated for his failure to report for the 
examinations.  See 38 C.F.R. § 3.655 (2006).  

The veteran was scheduled for a VA examination, in 
conjunction with his current claim, in February 2003.  He 
failed to report for the examination.  The veteran informed 
the RO that the location chosen for the examination was too 
far from his home and that transportation was a major problem 
for him.  The veteran suggested an alternative location for 
the examination that was closer to his home.  He admitted 
that even the suggested location presented transportation 
problems.  There is no indication in the record that efforts 
were made to re-schedule the examination at a different 
location or if such an alternative is possible.

The veteran has not been afforded a VA examination to assess 
his level of disability since May 1979.  The current rating 
was made on the basis of outpatient treatment records that 
contain but a few entries commenting on the veteran's 
disability.  A new examination must be scheduled.  

In regard to the veteran's spina bifida claim, as noted the 
RO denied the claim in June 1970 and the veteran failed to 
appeal the denial.  Thus new and material evidence is 
required to reopen the claim for service connection.  See 38 
C.F.R. §§ 20.302, 20.1103 (2006).

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veteran's Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.

The veteran was issued a notice letter advising him of what 
evidence is necessary to substantiate a claim for an 
increased evaluation in December 2002.  This letter preceded 
the veteran's claim in regard to spina bifida.  As such the 
letter did not address the spina bifida issue and did not 
advise the veteran of the need to submit new and material 
evidence.  No subsequent letter addressing the need for new 
and material evidence was issued.  Thus there is no 
correspondence of record that complies with the Kent ruling.  
The veteran must be provided with the required notice on 
remand.

Finally, the veteran submitted a copy of correspondence he 
received from the National Personnel Records Center (NPRC), 
in October 2003.  The letter, dated in May 2003, informed the 
veteran that applicable regulations allowed for the 
disclosure of medical records to the individual to whom they 
pertain.  In the veteran's case, there was a portion of 
requested medical records that the NPRC said could only be 
interpreted and explained properly by a physician.  The 
veteran was advised that the NPRC would send the records to a 
designated physician if he provided the necessary 
information.  

It is not clear what records the NPRC still has on file for 
the veteran in light of his claim from 1970 and the receipt 
of SMRs at that time.  It is equally unclear if the records 
are pertinent to any current claim, especially if they relate 
to psychiatric treatment and/or an evaluation provided in 
service.  However, without receipt of the records there is no 
way of knowing of their possible relevance.  Moreover, 
regulations require VA to obtain the records.  See 38 C.F.R. 
§ 3.159(c)(2) (2006).  The records must be requested and 
associated with the claims folder if they are available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) that, in regard to the spina 
bifida claim, (1) articulates the basis 
for the last final denial of the claim; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to establish entitlement to his 
underlying service connection claim.  
This notice is outlined by the Court in 
Kent, supra.

2.  The RO should contact the NPRC to 
obtain the records referenced in their 
May 2003 letter to the veteran.  

3.  The veteran should be afforded a VA 
psychiatric examination.  The RO should 
make an effort to schedule the 
examination at a location that is able to 
provide a compensation and pension 
examination and is a location the veteran 
can travel to, if possible.  The veteran 
should be advised that his failure to 
report for his examination, without good 
cause, could result in the denial of his 
claim.  38 C.F.R. § 3.655.

The claims folder should be provided to 
the examiner and the examiner should 
review the claims folder as part of the 
examination.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the examiner), should be 
conducted in order to identify and 
describe the symptomatology attributable 
to the veteran's depressive neurosis.  
The examiner is requested to comment on 
the extent to which the veteran's 
depressive neurosis affects his 
occupational functioning, to include an 
opinion as to whether or not the veteran 
is able to obtain and maintain 
substantially gainful employment solely 
as a result of symptoms of his depressive 
neurosis.  The report of examination must 
include a complete rationale for all 
opinions expressed.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


